Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 24, 2020

                                       No. 04-19-00795-CV

                                      David RODRIGUEZ,
                                            Appellant

                                                v.

 H-E-B, Jointly and Severally William Tate, Jointly and Severally and as employee of H-E-B
L.P., Stephen Martinez Jointly and Severally and as employee of H-E-B L.P., Meredith Reid as
employee of H-E-B L.P, Jointly and Severally, Debra Ann Godoy as employee of H-E-B L.P. et
                                              al.,
                                          Appellee

                    From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019CI16263
                        Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

       On January 21, 2020, appellant David Rodriguez filed a “Memorandum to Ability to Pay
Costs Order,” which asked the court to rule on Rodriguez’s earlier motion challenging a trial
court order requiring him to pay court costs. The court issued an opinion and order disposing of
Rodriguez’s motion challenging the trial court’s order on January 22, 2020. The relief requested
in Rodriguez’s “Memorandum to Ability to Pay Costs Order” is therefore DENIED AS MOOT.

           It is so ORDERED on January 24, 2020.

                                                                   PER CURIAM


           ATTESTED TO: _______________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT